 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 56 
544 
Dilling Mechanical Contractors, Inc. 
and
 Indiana 
State Pipe Trades Association, United Associa-
tion of Plumbers and Pipefitters, AFLŒCIO, and 
Plumbers and Steamfitt
ers Local Union No. 166, 
United Association of Journeymen and Appren-
tices of the Plumbing and Pipefitting Industry of 
the United States and Canada.  
Cases 25ŒCAŒ
025094 and 25ŒCAŒ025485 
August 19, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On May 12, 2000, Administrative Law Judge Paul Bo-
gas issued the attached decision.
  The Respondent filed a 
statement of exceptions, and the General Counsel and the 

Union each filed an answering brief. 
On September 26, 2002, in an unpublished order, the 
Board remanded this proceeding to Judge Bogas for fur-

ther consideration in light of 
BE & K Construction Co. v. 
NLRB, 536 U.S. 516 (2002).  On February 28, 2003, 
Judge Bogas issued the att
ached supplemental decision.
  The Respondent and the General Counsel each filed ex-
ceptions and a supporting brief to the supplemental deci-
sion, the Union filed an an
swering brief, and the Re-
spondent filed a reply brief.  The American Federation of 
Labor and Congress of Industrial Organizations filed an 
amicus brief, and Associated Builders and Contractors, 

Inc. and LPA, Inc. filed a joint amicus brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
1 The Board has considered the decision, the supple-
mental decision, and the record
 in light of the exceptions 
and briefs and has decided to affirm the judge™s rulings, 
findings,
2 and conclusions only to the extent consistent 
with this Decision and Order. 
The complaint alleges the following violations: (1) that 
the Respondent violated Section 8(a)(1) of the Act by 
filing and maintaining a State court lawsuit against the 

Union and one of its organizers; and (2) that the Re-
spondent violated Section 8(a)(1) of the Act by its dis-
covery requests in its lawsuit seeking the names of the 

Respondent™s employees who joined the Union.  The 
                                                 1 Member Becker is recused and took no part in the consideration of 
this case. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
General Counsel now requests withdrawal of the com-
plaint.
3  For the reasons set forth below, we grant the 
General Counsel™s request to withdraw the retaliatory-
lawsuit allegation.  We deny 
his request to withdraw the 
discovery allegation, however, and we find that the Re-
spondent™s discovery requests violated Section 8(a)(1). 
I.  FACTUAL BACKGROUND
 The Respondent is a building contractor in Indiana.  In 
1992, the Union co
mmenced an organizing campaign to 
represent the Respondent™s plumbing and pipefitting em-

ployees.  The Board found 
that the Respondent commit-
ted numerous unfair labor practices in response to that 
campaign.  See 
Dilling Mechanical Contractors
, 318 
NLRB 1140 (1995), enfd. 107 F.3d 521 (7th
 Cir. 1997), 
cert. denied 522 U.S. 862 (1997).  The Union neverthe-

less continued its organizing efforts. 
In August 1995, Paul Long, the lead organizer for the 
Union, removed several bags of trash from the Respond-

ent™s dumpster, hoping to find information on how to 
contact the Respondent™s employees.  On learning of 
Long™s conduct, the Respondent filed a lawsuit in Indi-

ana trial court against Long 
and the Union in November 
1995.  The lawsuit alleged that Long and the Union, by 
taking the Respondent™s tras
h, committed the criminal 
acts of theft, receiving stolen 
property, criminal trespass, 
and burglary under Indiana law.  The lawsuit also alleged 
that the conduct constituted unlawful racketeering under 

the Indiana corrupt business influence statute. 
In March 1997, the Indiana trial court granted the Re-
spondent™s motion for summary judgment on all its 

claims.  The trial court reserved for a separate hearing the 
issue of damages to be awarded to the Respondent.  In 
discovery for that hearing, the Respondent sought, inter 
alia, the identity of ﬁeach a
nd every Union member with-
in Dillingﬂ as well as ﬁeach and every documents [sic] 

which identifies any and all union members within Dil-
ling.ﬂ  The trial court granted the Union™s motion for a 
protective order precluding disclosure of that infor-

mation.
4 The Court of Appeals of Indiana reversed the trial 
court™s grant of summary judgment in favor of the Re-

spondent.  
Long v. Dilling Mechanical Contractors
, 705 
N.E.2d 1022 (Ind.App. 1999).  The court determined that 
the Respondent had abandoned its trash, and that the Re-
                                                 3 The General Counsel™s exceptions brief is devoted to his argument 
that the retaliatory-lawsuit allegati
on should be withdrawn.  He does 
not specifically address withdrawal of
 the discovery allegation.  Never-
theless, because the brief contains 
a general request to withdraw the 
entire complaint, we treat the request as encompassing the discovery 

allegation. 4 The Union also sought, and was granted, a protective order con-
cerning a number of the Respondent
™s additional discovery requests. 
 DILLING MECHANICAL CONTRACTORS
 545
spondent™s property rights were thus not abrogated by 
Long™s taking of the trash.  The court accordingly con-
cluded that the Respondent ﬁcannot recover on any of the 
legal theories it advances,ﬂ and instructed the trial court 

to dismiss and/or enter judgment against the Respondent 
on all of its claims.  Id. at 1027.
5 II.  LEGALITY OF THE RESPONDENT
™S LAWSUIT
 The judge in his initial decision found that the Re-
spondent™s filing and prosecution of its State court law-
suit violated Section 8(a)(1) of the Act.  The General 

Counsel alleged, and the judge found, that the lawsuit 
was unlawful under 
Bill Johnson™s Restaurants v. NLRB
, 461 U.S. 731 (1983), because
 it lacked meritŠthe Re-
spondent had lost upon final adjudicationŠand because 
it was filed with a motive to retaliate against the Union 

and Organizer Long for engaging in activity protected by 
Section 7 of the Act.  On remand from the Board to con-
sider the Supreme Court™s decision in 
BE & K
, the judge 
reaffirmed his finding that the lawsuit was unlawful, this 
time applying the reasoning set forth in Justice Breyer™s 
concurring opinion.
6 Reversing his original position, the General Counsel, 
in his exceptions to the ju
dge™s supplemental decision, 
asserts that under the Supreme Court™s intervening 
BE & 
K decision the Respondent™s filing and maintenance of 
the lawsuit were 
not unlawful, because the lawsuit had a 
reasonable basis.  The General Counsel accordingly re-

quests withdrawal of the complaint allegation that the 
lawsuit violated the Act.  
ﬁOnce adjudication of a case has begun, the decision 
whether to grant the General Counsel™s request to dis-
miss all or part of the complaint is left to the Board™s 
discretion[.]ﬂ 
Teamsters Local 75 (Schreiber Foods)
, 349 
NLRB 77, 80 (2007), enfd. in part sub nom. 
Pirlott v. 
NLRB, 522 F.3d 423 (D.C. Cir. 2008).  In the circum-
stances presented here, we find
 it appropriate to grant the 
General Counsel™s request. 
At issue before th
e Supreme Court in 
BE & K 
was the validity of the Board™s standard for declaring a complet-
ed lawsuit to be an unfair labor practice.  Under that 
standard, an unsuccessful lawsuit filed to retaliate for the 

exercise of Section 7 rights 
violated the Act, even if it 
was reasonably based.  536 U.S. at 529Œ530.  Adopting a 
                                                 5 The Respondent™s petition for reh
earing and motion for reconsider-
ation were denied by the Court of Appeals of Indiana.  The Respond-
ent™s request to transfer the pro
ceeding to the Indiana Supreme Court 
was denied. 726 N.E.2d 308 (Ind. 1999) (mem.). 
6 Above, 536 U.S. at 538Œ544.  As discussed below, following the 
judge™s issuance of his supplemental 
decision and the pa
rties™ filing of 
their exceptions and briefs, the Board, on remand from the Supreme 

Court, issued its supplemental decision in 
BE & K Construction Co.
, 351 NLRB 451 (2007). 
limiting construction of Section 8(a)(1) to avoid First 
Amendment issues, the Court invalidated the Board™s 
standard, inasmuch as it allowed the Board to penalize 
ﬁall reasonably based but unsuccessful suits filed with a 

retaliatory purposeﬂ as the Bo
ard had defined such a pur-
pose (ﬁbrought with a motive to interfere with the exer-
cise of protectedﬂ Section 7 rights).  Id. at 536Œ537.
7 The Court left open the possibility that the Board could 
declare unlawful an unsucce
ssful but reasonably based 
lawsuit ﬁthat would not have been filed but for a motive 

to impose the costs of the litigation process, regardless of 
the outcome, in retaliation for NLRA protected activi-
ty[.]ﬂ  Id. at 536Œ537.  On remand, however, the Board 
held ﬁthat the filing and maintenance of a reasonably 
based lawsuit does not violate the Act, regardless of the 

motive for bringing it.ﬂ  
BE & K
, supra, 351 NLRB at 
451.  Rather, the Board concluded, the Act prohibits only 
lawsuits that are ﬁboth obj
ectively and subjectively base-
less.ﬂ  Id. at 458.
8  Under that standard, ﬁa lawsuit that 
targets conduct protected by the Act can be condemned 
as an unfair labor practice if
 it lacks a reasonable basis 
and was brought with the requisite kind of retaliatory 
purpose.ﬂ  Id. (footnote omitted). 
Throughout this protracted proceeding, the General 
Counsel has never asserted that the Respondent™s lawsuit 
lacked a reasonable basis. 
 Rather, the General Counsel 
has contended only that the lawsuit was unsuccessful and 

brought with a retaliatory mo
tive, under the prior Board 
standard invalidated by the Supreme Court.  Thus, the 
General Counsel has never asserted a theory that the law-

suit is unlawful under the parameters of the Supreme 
Court™s decision or the Boar
d™s supplemental decision in 
BE & K
.  In these circumstances, we grant the General 
Counsel™s request to withdr
aw the complaint allegation 
that the Respondent™s lawsu
it violated Section 8(a)(1). 
III.  LEGALITY OF THE RESPONDENT
™S DISCOVERY REQUESTS
 The judge found in his initial decision that the Re-
spondent violated Section 8(a)(1) of the Act by its dis-
covery requests seeking th
e names of the Respondent™s 
employees who joined the Unio
n.  The judge reaffirmed 
                                                 7 Chairman Liebman and Member Pe
arce agree with Justice Breyer™s 
concurring opinion in 
BE & K.
  That opinion convincingly demonstrat-
ed that the Court™s majority opinion
 left open the possibility that the 
Board may impose unfair labor practice liability in circumstances in 
which, although an unsuccessful laws
uit might be reasonably based, the 
evidence of retaliation or antiunion 
motive might be stronger than or 
different from that in 
BE & K
, 536 U.S. at 539. 
8 Chairman Liebman adheres to her dissent from the Board™s sup-
plemental 
BE & K 
decision, but finds that he
r views expressed there are 
not inconsistent with granting the General Counsel™s request here.  See 
BE & K
, supra, 351 NLRB at 460Œ463 (then-Member Liebman and 
Member Walsh, dissenting). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 546 
this finding in his supplemental decision, observing that 
it was unaffected by the Su
preme Court™s decision in 
BE 
& K.  As stated, we have decided to affirm the judge™s 
finding. 
The General Counsel™s theory has throughout been that 
the Respondent™s discovery requests seeking the names 
of the Respondent™s employees who were members of 

the Union violated the Act because the requests had an 
illegal objective.  As the U.S. Court of Appeals for the 
District of Columbia Circuit has explained, the Supreme 

Court™s decision in 
BE & K 
did not alter the Board™s au-
thority to find court proceedings that have an illegal ob-
jective under federal law to be an unfair labor practice.  
See Can-Am Plumbing v. NLRB
, 321 F.3d 145, 151 
(D.C. Cir. 2003).
9  We accordingly find it appropriate to 
adjudicate this allegation, and we deny the General 
Counsel™s request to withdraw it.  We further find, in 
agreement with the 
judge, that the Respondent™s discov-
ery requests had an illegal objective and therefore violat-
ed Section 8(a)(1). 
It is settled Board law that an employer who seeks to 
obtain the identities of employees who engage in union 
activities violates the Act.  See 
National Telephone Di-
rectory Corp., 319 NLRB 420, 421 (1995).  ﬁThe Board 
zealously seeks to protect the 
confidentiality interests of 
employees because of the possibility of intimidation by 
employers who obtain the identity of employees engaged 

in organizing.ﬂ  
Wright Electric, Inc.
, 327 NLRB 1194, 
1195 (1999), enfd. 200 F.3d 1162 (8th Cir. 2000).
10 Intimidation of employees was more than a mere pos-
sibility here.  As described, this is not the first time the 
Respondent has been before the Board.  The Board pre-
viously found that the Respondent committed some 20 
unfair labor practices in response to its employees™ or-
ganizational efforts in 1992, including physical intimida-

tion, verbal abuse, interrogations, surveillance, and ter-
mination of employees.  See 
Dilling Mechanical Con-
tractors
, supra, 318 NLRB 1140.  The Seventh Circuit 
Court of Appeals, in enforcing the Board™s Order, de-
scribed the Respondent™s ﬁheavy-handed tacticsﬂ against 
the employees, including its hiring of an ex-Navy SEAL 

(with no trade work experience) as a supervisor ﬁto in-
timidate and berateﬂ union supporters.  107 F.3d at 523.  
The Respondent™s discovery requests were made a mere 

3 months after the court™s 
enforcement of the Board™s 
                                                 9 Accord: 
Manufacturers Woodworking Assn. of Greater New York, 
Inc.
, 345 NLRB 538, 540 fn. 7 (2005); 
Allied Trades Council
, 342 
NLRB 1010, 1013 fn. 4 (2004). 
10 See 
Committee on Masonic Homes v. NLRB
, 556 F.2d 214, 221 
(3d Cir. 1977) (ﬁit is entirely plausible that employees would be 
'chilled' when asked to sign a uni
on card if they knew the employer 
could see who signedﬂ). 
remedial Order, which plainly directed the Respondent, 
inter alia, to cease creating an impression among its em-
ployees that their union activities were under surveil-
lance and to cease reprisals against them.
11 It is difficult to square the Respondent™s attempted dis-
covery of the union members among its employees with 
the proscriptions contained in
 the Board™s court-enforced 
Order.  It is also apparent that the Respondent™s discov-
ery requests were not relevant to its lawsuit, given the 
trial court™s grant of the Union™s requested protective 

order and refusal to enforce the requests.  The Respond-
ent accordingly has failed to show any legitimate basis 
for its discovery requests. 
In all of these circumstances, we find that the Re-
spondent™s discovery requests seeking to identify its em-

ployees who joined the Union had an illegal objective.  
Accordingly, those requests violated Section 8(a)(1) of 
the Act.  See 
Wright Electric, Inc.
, supra, 327 NLRB at 
1195 (discovery request seeking names of employees 
who signed authorization cards has an illegal objective); 
see also Guess?, Inc.
, 339 NLRB 432, 434 (2003) (depo-
sition questions that have an illegal objective are unlaw-
ful under the Act), petition for review dismissed without 
prejudice 2003 WL 22705744 (D.C. Cir. 2003).
12 ORDER13 The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 
Respondent, Dilling Mechanical Contractors, Inc., Lo-
                                                 11 See 318 NLRB at 1157Œ1158, enfd. 107 F.3d at 526.  The Re-
spondent also committed additional 
unfair labor practices contempora-
neous with its state court litigation.  See 
Dilling Mechanical Contrac-
tors, 348 NLRB 98 (2006). 
12 We reject our dissenting collea
gue™s position that (1) a violation 
cannot be found in the absence of ev
idence that employees knew of the 
discovery requests; and (2) the Stat
e court™s protective order mooted 
the need for the Board to address the 
issue here.  It is well established 
that an employer™s actions may violate Sec. 8(a)(1)Šbecause they have 
a reasonable tendency to interfere with, restrain, or coerce employees in 
the exercise of their Sec. 7 right
sŠeven when employees are unaware 
of what the employer has done.  See, e.g., 
United States Service Indus-
tries, 324 NLRB 834, 835 (1997). The pot
ential chilling effect of the 
discovery requests here satis
fies this standard.  See 
National Telephone,
 supra, 319 NLRB at 421.  The need 
for a Board cease-and-desist order 
to deter future, similar violations by the Respondent here, a repeated 
violator of the Act, is not negated by the State court rulings, which 

were limited to the litigation before 
it.  The Board, of course, has pri-
mary authority to enforce the Act. 
13 We have modified the judge™s recommended Order to reflect the 
violation found, to provide for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 11 (2010), and to correct certain inad-
vertent errors.  We have substituted 
a new notice to comport with these 
modifications.  For the reasons stated in his dissenting opinion in 
J. Picini Flooring
, Member Hayes would not require electronic distribu-
tion of the notice. 
 DILLING MECHANICAL CONTRACTORS
 547
gansport, Indiana, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Seeking to identify employees who have joined the 
Union. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facilities in Logansport, Indiana, copies of the at-
tached notice marked ﬁAppendix.ﬂ
14  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 25, after being signed by the Respondent™s author-

ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 

are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 

site, and/or other electronic means, if the Respondent 
customarily communicates with
 its employees by such 
means.  Reasonable steps sh
all be taken by the Respond-
ent to ensure that the notices 
are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 

gone out of business or closed the facilities involved in 
these proceedings, it shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 

and former employees employed by the Respondent at 
any time since June 13, 1997.  
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HAYES, concurring in part and dissenting in part. 
I join my colleagues in granting the General Counsel™s 
motion to withdraw the complaint allegation that the Re-

spondent violated Section 8(a)(1) of the Act by filing and 
maintaining a state court lawsuit against the Union and 
one of its organizers.  However, I do not join them in 

dictum suggesting that, after 
BE & K Construction Co. v. 
NLRB, 536 U.S. 516 (2002), the Board may still find that 
a reasonably based lawsuit is unlawful.  In this respect, I 
                                                 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
adhere to the Board majority holding on remand from the 
Court that ﬁthat the filing and maintenance of a reasona-
bly based lawsuit does not violate the Act, regardless of 
the motive for bringing it.ﬂ
1 The General Counsel did not make separate reference 
in his motion to withdraw to the allegation that the Re-
spondent also violated Section 8(a)(1) by its discovery 

requests during the damages phase of what was at that 
time a meritorious trial court lawsuit.  I would deem the 
motion to be comprehensive of both allegations and dis-

miss the complaint in its entirety.  I therefore need not 
pass on the merits of this allegation or the legal theory by 
which it should be decided.  However, even were I to 
accept, arguendo, the argumen
t that the discovery re-
quests could reasonably have the unlawful objective of 

chilling employees™ Section 7 rights, I would not find a 
violation in the absence of 
evidence that these attorney-
to-attorney requests were ever communicated to employ-

ees.2  Finally, I find that, in any event, the State court™s 
action in denying the request and issuing a protective 
order abated any potential chilling effect and effectively 

mooted the need for the Board to address this issue.
3 APPENDIX 
NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 

obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
                                                 1 BE & K Construction
, 351 NLRB 451, 451 (2007).  Like the ma-
jority in that case, I reject my colleagues™ reliance on the concurring 
opinion of Justice Breyer in the Court™s decision and find that the con-

curring opinion of Justice Scalia is more instructive of the Court™s 
intent in limiting the grounds on which the Board should find lawsuits 
violative of the Act.  Id. at 457Œ458.  In the circumstances of the case 

before us, I find no need to pass on 
what standard should apply in de-
termining whether a lawsuit is baseless. 
2 I disagree with the majority that 
United States Service Industries
, 324 NLRB 834, 835 (1997), may be so broadly construed as to apply to 
find a chilling effect in this case.  
In fact, that case has not since been 
cited for the proposition relied on he
re.  The majority also cites 
Nation-al Telephone Directory Corp.
, 319 NLRB 420, 421 (1995).  In that 
case, unlike here, the respondent™s counsel moved in the presence of an 
employee witness for the names of employees who attended a the meet-

ing at which authorization cards were signed. 
3 I note that the Board recently gr
anted a charging party™s motion to 
withdraw charges in a case pending before it on grounds that state court 

action had effectively mooted the need for Board action.  
Deco-Akal, Cases 28ŒCAŒ21082, 28ŒCBŒ6508, unpu
blished Order dated June 23, 
2011. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 548 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT
 seek to identify employees who have 
joined the Union. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
 DILLING 
MECHANICAL 
CONTRACTORS
, INC.  Joseph P. Sbuttoni III, Esq.
, for the General Counsel. 
Michael L Einterz, Esq. (Einterz & Einterz), 
of Indianapolis, Indiana, for the Respondent. 
William R. Groth, Esq
. (Fillenwarth, Dennerline, Groth & 
Towe),
 of Indianapolis, Indiana, for the Charging Party.
 DECISION 
STATEMENT OF THE 
CASE PAUL BOGAS
, Administrative Law Judge.  This case was 
tried in Indianapolis, Indiana, on March 20 and 21, 2000.  The 
first of two underlying unfair labor practice charges was filed 
by the Indiana State Pipe Trades Association on November 29, 
1996, and served on the Respondent on December 3, 1996.  
The Indiana State Pipe Trades Association filed the second 
charge on July 14, 1997, and served this charge on the Re-
spondent on July 17, 1997.  The Regional Director issued a 
complaint against the Respondent on October 29, 1999.  The 
complaint, as amended on March 
2, 2000, alleged that the Re-
spondent had violated Section 
8(a)(1) of the National Labor 
Relations Act (the Act) by filing, maintaining, and prosecuting 
a State court lawsuit against the Union and Paul Long in retalia-
tion for their union and other pr
otected activities, including 
filing unfair labor practice charges.  The Respondent denied 
that it had committed any violation of the Act and raised as 
affirmative defenses that the complaint failed to state a claim 
upon which relief could be granted and that the Board lacked 
jurisdiction because the charge was untimely and because the 
Union and Long were not ﬁemplo
yeesﬂ protected by the Act. 
At the start of the hearing, 
the Respondent moved to dismiss 
the complaint on essentially the same bases asserted in its af-
firmative defenses.  The Gene
ral Counsel and the Charging 
Party opposed the motion to dismiss, and I reserved ruling.  

Posthearing briefs were submitte
d by the General Counsel and 
the Respondent and have been c
onsidered.  Based on the entire 
record, including the testimony of the witnesses and my obser-
vation of their demeanor, I make the following 
FINDINGS OF FACT
 I.  THE BUSINESS OF THE RESPONDENT
 The Respondent is a corporation with an office and place of 
business in Logansport, Indiana, 
and is engaged in the construc-
tion industry as an el
ectrical, mechanical, and general contrac-
tor. During the 12-month period prior to the issuance of the 
complaint, the Respondent provided services valued in excess 
of $50,000 to enterprises within the State of Indiana which are 
directly engaged in interstate
 commerce.  The Respondent ad-
mits, and I find, that at all times material to the complaint it has 
been an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 At all times material to the complaint the Indiana State Pipe 
Trades Association and Plumbers and Steamfitters Local No. 
166 have been labor organizations
 within the meaning of Sec-
tion 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
The Respondent is a building contractor that constructs fac-
tories.  The Respondent™s plumbing and pipefitting workers are 
not represented by a union, and since at least 1992, the Pipe 
Trades Association, and one of
 its member unions, Local 166 
(the Union), have been engaged in a campaign to organize these 
workers.  Paul Long became involved with the efforts to organ-
ize the Respondent™s work force in 1992, and on February 1, 
1995, he was named lead organizer
 for the Pipe Trades Associ-
ation.  Long has never been employed by, or applied for em-
ployment with, the Respondent.  
In furtherance of the organiz-
ing campaign, Long has contac
ted employees of the Respond-
ent through various means, incl
uding onsite visits, phone calls, 
and mailings.  By August 1995, Long had obtained 12 or more 
signed union authorization cards from the Respondent™s em-
ployees, and as of late 1996 he had obtained about 50 such 
cards.  The Union has also filed multiple unfair labor practices 
charges against the Respondent, many of them signed by Long. 
Richard L. Dilling, the Res
pondent™s president and owner, 
became aware of the Union™s organizing campaign in the early 
1990s.  The Respondent subsequently embarked on an aggres-
sive campaign to oppose the uni
onizing effort.  On September 
18, 1995, the Board affirmed a decision by Administrative Law 
Judge Wallace H. Nations, wh
ich found that the Respondent 
had committed multiple unfair labor practices in its campaign 
against unionization.
1  Dilling Mechanical Contractors
, 318 NLRB 1140 (1995), enfd. 1097 F.3d 521 (7th Cir. 1997), cert. 
denied 522 U.S. 862 (1997).  The unfair labor practices estab-
lished in the prior case are too 
numerous to recount here, but 
they included: threatening to discharge employees if they en-
gaged in union and protected co
ncerted activities; constructive-
ly discharging, terminating, and otherwise disciplining employ-
ees; enforcing rules more strictly or creating new rules because 
of the union activities; interrogating employees about their 

union membership and activities; 
directing strict surveillance, 
physical intimidation, and verbal abuse at employees because 
of their union activities; and inst
ructing employees to stop their 
union and protected concerted activit
ies.  In all, 20 unfair labor 
practices were found.  On February 21, 1997, the United States 
                                                 1 The case before Administrative Law Judge Nations involved the 
Electrical Workers union, as well as
 the Plumber, and Pipe Trades 
Association.  DILLING MECHANICAL CONTRACTORS
 549
Court of Appeals for the Sevent
h Circuit enforced the Board™s 
Order against Dilling Mechanical, and commented on the com-
pany™s use of  ﬁheavy handed tacticsﬂ to oppose the organizing 
campaign and to ﬁintimidate an
d berate employees who sup-
portedﬂ the Electrical Workers un
ion.  (GC Exh. 6 at p. 2.) 
Despite the Respondent™s tactic
s, the Union™s organizing ef-
fort continued.  In 1995 and 1996 the Union filed 11 unfair 
labor practice charges against 
the Respondent, six of which 
were signed by Long.  Union or
ganizers distributed a newslet-
ter to workers and also visited the Respondent™s jobsites to 
meet with employees.  When 
Malcom Zimmer, a union repre-
sentative, visited one
 jobsite, an agent of the Respondent ac-
cused him of trespassing.  (Tr. 
89Œ90.)  The police were called, 
but refused to treat Zimmer™s presence as a trespass since the 
Respondent had not posted a ﬁno 
trespassingﬂ sign.  (Tr. 97.) 
In August 1995, Long removed five or six bags of trash from 
the Respondent™s dumpster in hope
s of finding documents that 
would allow him to contact more
 of the Respondent™s employ-
ees.  The dumpster was on the Re
spondent™s property, but in a 
location adjacent to a public sidewalk and was unlocked.  After 
examining the contents of the 
bags, Long concluded that there 
was nothing useful, and disposed of the trash in a hotel dump-
ster.  Long did not hear anything from the Respondent regard-
ing the removal of the trash un
til the Respondent filed its com-
plaint in Indiana State court 
on November 13, 1995, alleging 
that Long™s and the Union™s removal and alleged misuse of the 
trash constituted ﬁcriminal acts,ﬂ including racketeering, tres-
pass, burglary, and receipt of stolen property.  The Respondent 
did not seek injunctive relief, but rather prayed for compensato-
ry, punitive, and treble damages.
2  In the winter 1996, Stan Beecher, who was then the Re-
spondent™s superintendent and ag
ent, told Jeff Smith, an em-
ployee who had been seen talki
ng to union organizers, that it 
would be a mistake to join the Union since the Respondent had 
filed a lawsuit that would keep the Union from operating.  On 
another occasion Michael Einter
z, who represents the Respond-
ent in labor matters, told Long and Zimmer that the lawsuit 
against the Union and Long would result in a $3 million judg-
ment and that the two union organizers would end up working 
for Dilling.  Zimmer stated that
 while he and the Respondent™s 
attorney had joked in the past, he considered these statements 
serious. On February 16, 1999, the Indiana Court of Appeals held 
that Dilling Mechanical could not recover on any of the legal 
theories forwarded in its State lawsuit.  The court stated that 
when ﬁtrash bags are placed in an unlocked dumpster on the 
curtilage and readily accessible to
 others, that trash has been 
abandonedﬂ and therefore under St
ate law Dilling Mechanical 
had no property rights in the trash and could not establish crim-
inal trespass, conversion, or any 
of its other legal claims.  The 
decision of the Indiana Court of Appeals reversed a prior trial 
court decision granting summary judgment to Dilling Mechani-
cal, and remanded the case with inst
ructions that the trial judge 
dismiss one of the claims and en
ter summary judgment in favor 
                                                 2 The Respondent apparently disc
overed that Long had removed the 
trash when the hotel complained to 
local law enforcement officials that 
the Respondent™s trash had been placed in a hotel dumpster. 
of Long and the Union on all othe
rs.  Dilling Mechanical peti-
tioned for rehearing and filed a 
motion for reconsideration, but 
these were denied by the court of appeals.  The Company peti-
tioned to transfer the matter to 
the Indiana Supreme Court, but 
on October 14, 1999, the Indiana Supreme Court denied the 
petition.  Thus, the Respondent™s
 lawsuit against Long and the 
Union ended after nearly 4 years of litigation. 
IV.  THE ALLEGED UNFAIR LABOR PRACTICES
 The Union filed an unfair labor practice charge on November 
27, 1996, which alleged that th
e Respondent had violated Sec-
tion 8(a)(1) of the Act by ﬁfiling and continuing to prosecute a 
legally and factually baseless la
wsuit against [the Union] and 
Paul Longﬂ in ﬁretaliation for 
Long™s organizing activity ﬁ and 
ﬁprevious unfair labor practices charges.ﬂ  (GC Exh. 1(a).)  The 
charge also alleged that the Re
spondent violated Section 8(a)(1) 
by taking Long™s deposition in connection with the lawsuit.  Id.
  The Union filed a related charge on July 15, 1997, which al-
leged that the Respondent engage
d in coercive conduct in viola-
tion of Section 8(a)(1) by serving written discovery on the Un-
ion in the State lawsuit.  (GC Exh. 1(c).) 
V.  ANALYSIS AND DISCUSSION
 A.  Motion to Dismiss 
In Bill Johnson™s Restaurants v. NLRB
, 461 U.S. 731 (1983), 
the Supreme Court held that an employer™s State lawsuit vio-
lates the Act if (1) the lawsuit has resulted in a judgment ad-
verse to the plaintiff and (2) the lawsuit was filed in retaliation 
for protected activity.  See also 
BE & K Construction
, 329 
NLRB 717, 722 (1999); 
Braun Electric Co.
, 324 NLRB 1, 2 
(1997).  The Respondent moved to
 dismiss the complaint for 
lack of jurisdiction, arguing th
at Long and the Union were not 
its employees and therefore that their activities relating to the 
removal of trash from the Re
spondent™s dumpster were not 
protected activities under the 
Supreme Court™s decision in 
Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992), and could not 
give rise to a 
Bill Johnson™s violation.  In the alternative, the 
respondent argued that the Board lacked jurisdiction because 

the Union filed its charge more than 6 months after the Re-
spondent initiated its 
lawsuit against Long and the Union, and 
therefore the notice of charge was received beyond the filing 
period under Section 10(b).  For th
e reasons discussed below, I 
reject both arguments. 
In Lechmere
, supra, the Court held that it was not an unfair 
labor practice for the employer to bar nonemployee union or-
ganizers from trespassing on its 
property where, without such 
access, the employer™s workers were accessible to the organiz-
ers.  The National Labor Relations Board has recently had oc-
casion to consider the ramifications of 
Lechmere
 in a factual 
context similar to the one present here.  In 
BE & K Construc-
tion Co., supra, the General Counsel 
alleged that an employer 
had engaged in an unfair labor practice by unlawfully filing and 
maintaining a lawsuit against unions in retaliation for protected 
activity.  There, as here, the employer argued that since the 
defendants in the State court ac
tion were ﬁnonemployees,ﬂ the 
Lechmere
 decision precluded finding that even a retaliatory 
lawsuit was an unfair labor practice.  The Board rejected that 
argument, holding that ﬁthe 
Respondent™s suit [wa]s not im-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 550 
mune from 8(a)(1) liability merely because it was filed against 
the Unions, rather than against 
employees.ﬂ  Id. at 720.  The 
Board acknowledged that, in Lechmere
, the Court stated that 
ﬁ[b]y its plain terms the [Nationa
l Labor Relations Act] confers 
rights only on 
employees
, not on unions or their nonemployee 
organizers,ﬂ Id. at 723 (quoting
 Lechmere
, 502 U.S. at 532 
(emphasis in original)).  However, the Board pointed out that 
other statements in 
Lechmere 
ﬁnegate[d] any suggestion that 
the Court intended to hold that 
union conduct is never protected 
by the Act,ﬂ Id.  In 
Lechmere,
 the Court stated that ﬁthe em-
ployees™ ‚right of self organization depends in some measure on 
[their] ability . . . to learn the advantages of self-organization 
from others,™ﬂ and that Section 
7 of the Act could therefore 
ﬁrestrict the employer™s right
 to exclude nonemployee union 
organizers from its property.ﬂ 
 502 U.S. at 532 (quoting, 
NLRB v. Babcock & Wilcox, Co.
, 351 U.S. 105, 113 (1956)).  The 
Court explicitly recognized 
that Section 7 protections 
did apply 
to nonemployees, although they did so ﬁderivatively.ﬂ  Id. at 
533. As the Board noted in 
BE & K
, it would be ﬁperverse,ﬂ and 
contrary to the purposes of the Act to interpret Section 7 to 
mean that ﬁconduct that is protected when engaged in by two or 
more employees together would 
lose its protection if engaged 
in by the employees™ union on their behalf.ﬂ  329 NLRB 717 at 
723.  In 
Geske & Sons, Inc.
, 317 NLRB 28 (1995), enfd. 103 
F.3d 1366 (7th Cir. 1997), cert. denied 522 U.S. 808 (1997), 
and again in 
Petrochem Insulation, Inc.
, 330 NLRB 47, 49 
(1999),3  the Board rejected the argument that an employer™s 
lawsuit challenging union conduc
t could not be unlawful under 
the Act.
 The Board™s view that a lawsuit filed against a union or non-
employee union organizer may constitute an unfair labor prac-
tice is also supported by post-
Lechmere 
Court of Appeals deci-
sions enforcing Board orders in such cases.  See 
Diamond Wal-nut Growers
, 312 NLRB 61 (1993), enfd. 53 F.3d 1085 (9th 
Cir. 1995); 
Geske & Sons, Inc.
, 317 NLRB 28 (1995), enfd. 103 
F.3d 1366 (7th Cir. 1997), cert. denied 522 U.S. 808 (1997); 
see also 
Dahl Fish Co.
, 279 NLRB 1084, 1110Œ1111 (1986), 
enfd. mem. 813 F.2d 1254 (D.C. Cir. 1987).  In 
Diamond Wal-nut Growers
, the Ninth Circuit explicitly rejected the argument 
that Section 7 did not confer rights on unions.  The court 
agreed, moreover, with the Board™s argument that an employer, 
by suing a union, could interfere with the 
employees™ 
exercise 
of their
 Section 7 rights.  53 F.3d at 1089Œ1090. 
The Respondent does not distinguish, or even mention, any 
of the clear, post-
Lechmere
, Board and Court of Appeals prece-
                                                 3 BE & K
 and 
Petrochem
, impose no requirement that a union have 
acted on behalf of even a single one of the respondent™s employees.  As 
the Board explained in BE & K
, ﬁthe employees whose concerted activ-
ities may be protected under Section 7 
are defined by Section 2(3) to 
include any
 employees, not just those of any particular employer.ﬂ  329 
NLRB 717, 724 (emphasis in original); see also 
O™Neil™s Markets v. 
United Food
, 95 F.3d 733 (8th Cir. 1996).  Moreover, at the time Long 
removed the trash bags, he had secu
red approximately 12 signed union 
authorization cards from the Res
pondent™s employees.  Thus, he was 
acting not only on behalf of union
 members who worked for other 
employers, but also, to a degree, on behalf of the Respondent™s own 
employees. 
dent discussed above.  Rather, the Respondent argues that 
since, as in 
Lechmere
, the nonemployee activ
ity in this case 
involved a trespass, which is not
 a protected activity, the law-
suit opposing that activity cannot give rise to an unfair labor 
practice violation. Th
is argument is, at be
st, disingenuous.  To 
begin with, as the Respondent surely knows, the Indiana Court 
of Appeals rejected the claim th
at Long™s actions were a tres-
pass,
4 and the Indiana State Supreme Court upheld that decision 
by denying review. (GC Exh. 3.
)  The Indiana Court Appeals 
stated that the dumpster was ﬁopen to public accessﬂ and ﬁun-
lockedﬂ and that the Respondent™s
 property rights had not been 
abrogated by Long™s taking of the trash, since that trash had 
been abandoned.  (GC Exh. 3.) (Indiana Court of Appeals Deci-
sion at 10Œ12).  
Lechmere
 ﬁdid not change the rule that a prop-
erty right can be asserted only by the party who possesses that 
right.ﬂ  
Great American
, 322 NLRB 17 (1996); see also 
Loeh-
mann™s Plaza, 316 NLRB 109, 113 fn. 12 (1995).  Thus, the 
Respondent™s argument that Long™
s or the Union™s activities 
were not protected because they 
were ?trespassory? is without 
merit. 
Even if one assumes, for purposes
 of discussion, that the Re-
spondent is correct in its
 assertion that, under 
Lechmere
, Long was not engaging in protected 
activity when he took bags of 
trash from Dilling™s dumpster, that would not preclude a find-
ing that the State lawsuit was an unfair labor practice.  Under 
the relevant precedent, an unfai
r labor practice is shown if the 
State proceedings result in a judgment adverse to the plaintiff, 
and the lawsuit was filed in retaliation for protected activities.  
Bill Johnson™s Restaurants, Inc. v. NLRB
, 461 U.S. 731, 749 
(1983).  There is no requirement that the activity that was the 
putative subject of Dilling™s State lawsuit be the protected ac-
tivity, as long as it is shown th
at the motive of the lawsuit was 
retaliation for activities that 
were protected.  
BE & K
, 329 NLRB 717.  The evidence here shows that the Respondent™s 
State Court lawsuit was directed
 at union activities far beyond 
Long™s supposed trespass.  The Respondent™s complaint in 
                                                 4 In its posthearing brief, the Respondent contends that the Indiana 
Court of Appeals™ Opinion ﬁnever addresses the Trial Court™s determi-
nation of trespassﬂ and asserts th
at Dilling Mechanical, therefore, 
somehow prevailed on its trespass claim.  Respondent™s posthearing br. 
at 4.  This contention is utterly lacking in merit.  The Court of Appeals 
opinion states that Dilling ﬁcannot recover on 
any
 of the legal theories 
it advances,ﬂ and directs the trial 
court to ﬁdismiss Dilling™s corrupt 
business influence claim, and . . . 
enter summary judgment on Dilling™s 
other claims in favor of the Defendant.ﬂ  GC Exh. 3 (Indiana Court of 
Appeals decision at 11) (emphasis a
dded).  The opinion finds that the 
dumpster was ﬁopen to public access,ﬂ Id. at 2, ﬁreadily accessible to 
others,ﬂ and specifically holds that
 Long did not commit ﬁcriminal 
trespass.ﬂ  Id. at 11. The meaning of this is clear.  The State trial judge 
had no trouble understanding it, and i
ssued an order stating that the 
ﬁclaim for corrupt business influe
nce is dismissed and summary judg-
ment 
on all of Plaintiff™s remaining claims 
is . . . granted in favor of the 
Defendants.ﬂ  GC Exh. 3 (Order of Julian L. Ridlen, J.) (emphasis 
added).  In a petition for review by the Indiana Supreme Court the 

Respondent argued that the Court of 
Appeals had erroneously failed to 
rule on the claim of trespass, GC 
Exh. 3 (Respondent™s Petition to the 
Indiana Supreme Court, at pp. 3Œ4), but the Supreme Court denied the 

petition. The Respondent™s contention th
at this all adds up to a victory 
on its claim of trespass is fantasy. 
 DILLING MECHANICAL CONTRACTORS
 551
State Court made allegations
Šincluding union racketeering 
and efforts to ﬁput[ ] Dilling out of businessﬂŠthat the com-
plaint putatively links to the al
leged trespass, but which go well 
beyond that narrow issue.  (GC 
Exh. 3 (complaint).)  Moreover, 
when it took Long™s deposition as part of the State Court litiga-
tion, the Respondent sought inform
ation about a wide range of 
matters regarding the Union, including the identities and duties 
of union officials, the typical dur
ation of organizing efforts, the 
filing of unfair labor practice charges, and the possibility of 
ﬁsaltingﬂ and ﬁjob targetingﬂ by the Union.  C.P. Exh. 1 at 4Œ
25, 42, 50.  The Respondent also
 served interrogatories asking 
the Union and Long to identify each and every union member 
working for the Respondent, and a request for production that 
directed the Union to provide, inter alia, ﬁ[e]ach and every 
document which identifies the strategy and strategies presently 
and/or previously being used to organize Dilling.ﬂ  (CP Exh. 3.)  
Based on the evidence, I conclude that the purpose of the law-
suit went well beyond Long™s al
leged ﬁtrespassﬂ to encompass 
aspects of the Union™s organizi
ng activities that were clearly 
protected. Furthermore, the 
Lechmere
 decision left undisturbed the 
Court™s holding, in 
NLRB v. Babcock & Wilcox Co.
, 351 U.S. 105 (1956), that an employer acts
 unlawfully when it discrimi-
natorily denies unions access to its property while permitting 
others access for similar activities.  
BE & K
, 329 NLRB 717 at 
723; New Jersey Bell Telephone Co.
, 308 NLRB 277, 281 
(1992); Davis Supermarkets, Inc.,
 306 NLRB 426 (1992).  In 
Lechmere
, the Court found that the employer could lawfully 
exclude union organizers from its 
property in part because that 
employer had an established policy prohibiting 
all non-
employees (including, the Court 
noted, girl scouts and the sal-
vation army) from soliciting and distributing literature on its 
premises.  
Lechmere
, 502 U.S. at 530 fn. 1.  The instant case is 
distinguishable from 
Lechmere
 not only because the union 
activity that the Respondent att
acked in its State lawsuit was 
not ?trespassory?, but also because there is evidence that the 

Respondent enforced its supposed policy against trespass in a 
discriminatory manner to deny 
only union organizers access to 
its property.  The Respondent in this case introduced no evi-
dence of a generally app
licable policy prohibiting non-
employees from engaging in the types of allegedly trespassory? 
activities that Long and the Uni
on pursued and which were the 
subject of the State lawsuit.  As
 noted by the Indiana Court of 
Appeals, the Respondent™s dumps
ter was ﬁopen to public ac-
cessﬂ (GC Exh. 3) (Indiana Court of Appeals opinion at p. 2), 
and the Respondent did not even 
take minimal steps to retain 
control over the trash in that dumpster, id. at 11. 
The Respondent™s president an
d owner, Richard Dilling, 
conceded that the lawsuit against Long and the Union was the 
only case where the company filed a trespass action against 
someone for ﬁstealingﬂ garbage. 
 However, on at least one other 
occasion, the Respondent had attempted to thwart union organ-
izing efforts by invoking a ﬁno tr
espassingﬂ rule against a union 
representative.  On that oc
casion, the Respondent accused 
Zimmer, a union organizer, of tr
espass after he attempted to 
discuss the organizing effort w
ith some of the Respondent™s 
employees at a worksite.  However, when the Respondent 
called a police officer to the scene, the officer refused to treat 
Zimmer™s activities as a trespass because the Respondent had 
no posted policy against trespassi
ng.  Thus, the Respondent™s 
argument based on Lechmere
 fails not only because the union 
activity that the Respondent was 
attempting to prevent was not 
trespassory?, but also because the Respondent™s opposition to 
the union activity smacks of discrimination. 
Equally unavailing is the Respondent™s argument that the 
Board lacks jurisdiction because the Union™s unfair labor prac-
tices charge was filed more than 6 months after initiation of the 
Respondent™s State lawsuit, an
d therefore is untimely under 
Section 10(b).  This argument rais
es two questions.  First, must 
the General Counsel™s complaint be dismissed in its entirety 
since the State lawsuit was initiated more than 6 months prior 
to the filing of the charge regarding it?  And, second, if the 
entire complaint is not barred, is a remedy confined to the peri-
od beginning 6 months prior to the filing of the charge?  For the 
reasons discussed below, I answer the former question in the 
negative and the latter in the affirmative.
5 Section 10(b) of the Act states that, ﬁno complaint shall issue 
based on an unfair labor practice occurring more than six 
months prior to the filing of the charges.ﬂ However, a com-
plaint allegation is not barred 
by Section 10(b) when the chal-
lenged conduct involves a contin
uing practice that causes sepa-
rate and recurring injuries that persist into the charge-filing 
period.  
Sevako v. Anchor Motor Freight
, 792 F.2d 570 (6th 
Cir. 1986); 
Taylor Warehouse Corp.
, 314 NLRB 516, 526 
(1994).  I conclude that th
e complaint allegation that 
mainte-nance and prosecution of the State lawsuit was an unfair labor 
practice, is an allegation of a co
ntinuing violation that persisted 
into the charge filing period a
nd that the General Counsel™s 
complaint is not barred by Section 10(b).  See 
Geske & Sons
, 317 NLRB at 32 (although the unfair labor practice charge was 
filed more than 6 months after 
the employer filed its allegedly 
unlawful State lawsuit against 
the union, that charge would 
ﬁtimely encompassﬂ th
e employer™s conduct in maintaining and 
prosecuting the lawsuit in question).  The alleged injury was 

not simply the result of the filing of the Respondent™s State 
lawsuit, but also of the Respondent™s maintenance and contin-
ued prosecution of that lawsuit through discovery requests, 
deposition, motions, appeal and other concomitants of litiga-
tion.  (See GC Exh. 3.)  The 
Respondent continued to press its 
allegedly retaliatory lawsuit all the way to the Indiana Supreme 
Court, and most of the 4 years of litigation took place after the 
start of the charge-filing period. 
My conclusion is consistent with Board precedent stating 
that violations which are con
tinuing in nature are not barred 
even if the violation began before the charge-filing period.  In 
MBC Headwear, Inc.,
 315 NLRB 424, 428 (1994), the Board 
affirmed the administrative la
w judge™s ruling that Section 
10(b) did not bar an allegation that the employer failed to remit 
union dues and fees to the union as required by the collective-
                                                 5 Even though Sec. 10(b) precludes a remedy for the period more 
than 6 months before the filing of th
e charge, consideration of evidence 
regarding that earlier period as ﬁbackgroundﬂ is proper where, as here, 
occurrences within the 6-month period in and of themselves may con-
stitute unfair labor practices.  
Local 1424 v. NLRB
, 362 U.S. 411, 416Œ
417 (1960). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 552 
bargaining agreement, even though the union was aware of 
such failure long before the charge was served on the employer. 
In Teamsters Local 293
, 311 NLRB 538, 539 (1993), the Board 
held that ﬁSection 10(b) does not preclude the Board from find-
ing that the provision [in a collective-bargaining agreement] is 
unlawful more than 6 months after the execution of the contract 
because of the continuing nature of the violation.ﬂ  Similarly, in 
Auto Workers Local 148 (McDonnell-Douglas),
 296 NLRB 
970, 977 (1989), the administrative
 law judge concluded that 
Section 10(b) did not bar a comp
laint alleging that a provision 
in a union constitution was unlawful, even though that provi-
sion was adopted 39 years earlier, since the maintenance of that 
provision was itself a continuing violation.  The Board affirmed 
the administrative law judge™s c
onclusion that maintenance of 
the provision was an unfair labor practice. 
The Board has declined to apply the continuing violation 
theory in the narrow context of cases involving clear and total 
contract repudiation and has found 
that charges filed more than 
6 months after such repudi
ation are untimely.  In 
A&L Under-
ground, 302 NLRB 467, 468Œ469 (1991), the Board stated that 
applying the continuing violation th
eory in the context of clear 
and total contract repudiation would be contrary to the goal of 
stabilizing existing bargaining re
lationships (since it would 
leave the status of the agreement open for a longer period of 
time), and would not serve the 
interests of the adjudication 
process since it would allow the necessary evidence to become 
stale. 
The reasoning of A&L Underground
 is inapplicable here.  
First, the filing of the State complaint did not constitute clear 
notice of a violation.  Under a
pplicable Board precedent, the 
question of whether the State laws
uit is an unfair labor practice 
is tied to the merits of that lawsuit, and to the State court sys-
tem™s final disposition of that action.
6  At a minimum, some 
period of discovery in the State 
lawsuit will generally be neces-
sary before the defendant can re
asonably be expected to deter-
mine whether an unfair labor practice has occurred.  ﬁWhile the 

victims of an unfair labor practic
e should be encouraged to file 
a charge with the NLRB as soon 
as possible, individuals should 
not be forced to file anticipatory or premature charges.ﬂ  
Es-mark v. NLRB
, 887 F.2d 739, 746 (7th Cir. 1989); see also 
NLRB v. Public Service Electric & Gas Co.
, 157 F.3d 222, 228 
(3d Cir. 1998).  In the instant case, the Union™s first unfair labor 
practice charge regarding the 
Respondent™s State lawsuit was 
served on December 3, 1996, well before a final disposition 
adverse to the Respondent in State court on October 14, 1999, 
and within 6 months of when th
e parties filed their dispositive 
motions.  Under these circumstan
ces, I conclude that the Union 
did not unreasonably delay filing.
  Furthermore, concern about 
evidence becoming stale is minimal in the instant case since 
much of the evidence relevant to the charge was necessarily 
preserved as part of the record of the State court action.  In-
deed, it is hard to imagine any meaningful prejudice to the Re-
spondent from the timing of the char
ge.  Lastly, since this case 
                                                 6 A State lawsuit that has a reasonabl
e basis, even if it is retaliatory, 
cannot be found to be an unfair la
bor practice until the State court rules 
that the action lacks merit.  See
 Iron Workers (Southwestern Materials)
, 328 NLRB 934, 943 (1999). 
does not involve a unionized employ
er, the timing of the charge 
will have no effect on the stability of bargaining relationships. 
For these reasons, I conclude that it would be improvident to 
extend the reasoning of 
A&L Underground
 to the facts of this 
case. 
The limitations period under Sec
tion 10(b) is an affirmative 
defense and the Respondent has th
e burden of showing that the 
charge was untimely under Section 10(b).  
NLRB v. Public 
Service Electric & Gas Co.
, 157 F.3d 222, 228 (3d Cir. 1998).  
For the reasons discussed above, I find that the Respondent has 
not met that burden, and therefore I reject the timeliness de-
fense.  I conclude that the 
Respondent™s motion to dismiss 
should be denied. 
Although I find that the complain
t is not untimely, I do limit 
the remedy to the period beginning on June 3, 1996, which is 6 
months prior to service of the first charge by the Union alleging 
that the State lawsuit was an unfair labor practice.
7  The Board 
has limited a remedy in continuing violation cases to acts oc-
curring during the period beginning 6 months before the filing 
of the charge.  See, e.g., 
Iron Workers, above at 934; 
MBC 
Headwear, Inc.
, 315 NLRB 424, 428 (1994).  I conclude that 
this case does not present facts warranting deviation from that 
practice. 
B.  Lack of Merit 
and Retaliatory Motive 
In order to establish that a lawsuit filed by an employer 
against a union is an unfair labor practice the evidence must 
show: (1) that the suit lacked merit and (2) that it was filed in 
retaliation for protected activity.  
BE & K
, 329 NLRB at 722.  
In this case, the Indiana Court of Appeals held that the Re-
spondent could not recover under 
any of its legal theories, and 
remanded the case to the trial judg
e with instructions to dismiss 
or grant summary judgment for the defendants on all claims.  
The Indiana Supreme Court declined review.  Under the appli-
cable standard, this establishes that the Respondent™s State 
court lawsuit lacked merit and that the first prong of the viola-
tion standard is met.  
NLRB v. Operating Engineers Local 520
, 15 F.3d 677 (7th Cir. 1994); 
BE & K
, above at 719; 
Braun Electric Co.
, 324 NLRB 1, 2 (1997); 
Phoenix Newspapers, Inc.
, 294 NLRB 47, 49 (1989).  Indeed, the Indiana Court of Ap-
peals determined that not one 
of the Respondent™s claims was 
even strong enough to get to a jury.  Thus to characterize the 
State lawsuit as ﬁlacking in meritﬂ is, if anything, perhaps too 
charitable. 
The Respondent argues that its lawsuit against Long and the 
Union did not lack merit because even though the action was 
decided unfavorably to it in the Court of Appeals, the trial court 
initially granted summary judgment in the Respondent™s favor.  
Essentially, the Respondent appear
s to be arguing that its law-
suit, while ultimately unsuccessful, had a reasonable basis and 
therefore does not meet the first prong of the test for a viola-
                                                 7 On December 3, 1996, the Respondent was served with notice of 
charge Case 25ŒCAŒ25094, which alle
ged that the employer violated 
Sec. 8(a)(1) of the Act by filing an
d continuing to prosecute its State 
lawsuit, and by taking Long™s depositi
on.  GC Exh. 1.  On July 15, 
1997, the Union filed a charge allegi
ng that the Respondent had violat-
ed the Act by serving written discover
y in the State lawsuit.  GC Exh. 
1. 
 DILLING MECHANICAL CONTRACTORS
 553
tion.  This argument is not pers
uasive.  First, Board decisions 
make clear that it is the outcome of the employer™s lawsuit that 
determines the merits of that su
it.  Here, the Court of Appeals 
determined that every one of the employer™s causes of action 
should be rejected on dispositive mo
tion.  This establishes that 
the State court action lacked merit.  See 
BE & K
, above at 719; 
Braun Electric, 324 NLRB at 2; 
Phoenix Newspapers, Inc.
, 294 
NLRB at 49.  The fact that the Indiana Court of Appeals had to 
correct a mistake made by the trial judge does not alter this 
conclusion. 
Even if one were to assume that the employer™s State lawsuit 
had a reasonable basis, the Re
spondent™s argument fails under 
the applicable legal standards.  In 
Bill Johnson™s Restaurants, 
Inc. v. NLRB
, 461 U.S. 731, 749 (1983), the Supreme Court 
stated that while a showing that an employer™s lawsuit lacked a 
reasonable basis is necessary before the Board can properly 
issue an order enjoining that lawsuit, once the lawsuit is over it 
is proper to find a violation if the litigation results in a judg-
ment adverse to the employer and the evidence establishes that 
the suit was filed with retaliatory intent.  As the Board has not-
ed, a violation exists even if the employer had a ﬁreasonable 
basisﬂ for the suit, as long as 
the suit was unsuccessful and was 
brought to retaliate 
for union activities.  
BE & K
, above at 721.  
The employer™s argument to the contrary at first has some sur-
face appeal since it might seem unfair to find an employer 
guilty of a violation for a lawsuit that it brought unsuccessfully, 
but innocently.  In this regard, it
 is important to view the first 
prong of the test for a violation in the context of the second 
prong.  Under the two-prong test, even a lawsuit that lacks mer-
it will not give rise to a violation unless the employer filed it 
in 
retaliation for union activity
. Since the Indiana Court of Appe
als decision establishes that the State lawsuit lacked merit, I turn to the question of whether 
the Respondent had a retaliatory motive.  Whether the lawsuit 
was retaliatory is a question of fact. 
 Operating Engineers Lo-
cal 520, 15 F.3d 677.  In determining whether a suit had retalia-tory motive it is appropriate to weigh such factors as timing, 
threats, demeanor, credibility, and past antiunion acts
.  Control 
Services, Inc., 315 NLRB 431, 455Œ456 (1994).  Based on the-
se factors, I conclude that th
e Respondent maintained and pros-
ecuted its lawsuit with a retaliatory motive. 
Richard Dilling, the Respondent™s founder and President, 
denied that the lawsuit was retaliatory, and testified that he 
simply asked his attorney what
 to do next once he had discov-
ered that Long had stolen his trash.  I did not find Dilling a 
credible witness.  His testimon
y was self-serving, and his de-
meanor was defensive and evasiv
e.  In addition, the legal ac-
tions taken by Dilling through his attorney were not those of 
one legitimately concerned with the taking of trash, but rather 
those of one seeking to exploit 
a perceived misstep by a union 
official to hobble an organizing effort.  When the Respondent 
discovered that Long had remove
d trash from its dumpster, it 
did not approach Long to inform him of a policy against non-
employees taking trash or anything else from its property.  Nor 
did it make a pre-suit demand that Long agree to refrain from 
such activity, or return any materials.  Instead, Long heard 
nothing of the matter until the em
ployer filed its State lawsuit 
alleging ﬁcriminal actsﬂ that in
cluded racketeering, burglary, 
and trespass.  The State lawsuit 
did not seek an injunction pro-
hibiting trespasses by Long and the Union, but rather sought 
compensatory, punitive, and treble damages, which its attorney 
told Long and Zimmer would reach $3 million. 
In Bill Johnson™s
, 461 U.S. at 741, the Court recognized that 
ﬁthe chilling effect of a State lawsuit on an employee™s willing-
ness to engage in protected activity is multiplied where the 
complaint seeks damages in addition to injunctive relief.  The 
Board has held that an employer™s request for punitive damages 
in a suit against a union can itself be evidence of retaliatory 

motive.  
Diamond Walnut Growers
, 312 NLRB 61; see also
 Summitville Tiles, Inc.
, 300 NLRB 64, 66 (1990); 
H. W. Barss 
Co., 296 NLRB 1286, 1287 (1989); 
Phoenix Newspapers
, 294 NLRB at 49Œ50. In addition, as noted above, during discovery the Respond-
ent™s attorney sought the identities of all union members work-
ing for the Respondent, as well 
as information about a wide 
range of union activities.  I find
 that the Respondent™s conduct 
suggests that its lawsuit was de
signed to punish, and, to the 
extent possible, intimidate and 
debilitate, Long and the Union, 
not to address the supposed trespass or theft. 
A prior Board decision involving the Respondent provides 
evidence of antiunion animus on 
the part of the Respondent. 
The decision, issued in Sept
ember 1995, ruled that the Re-
spondent had committed 20 unfair labor practice violations in 
opposing the campaign to organize its work force.  
Detroit 
Mechanical Contractors
, supra.  As noted above, the United 
States Court of Appeals for the Seventh Circuit Court enforced 
the Board™s Order against the Respondent and commented on 
the Respondent™s use of ﬁheavy 
handed tacticsﬂ 
and intimida-tion to squelch organizing efforts. 
 (GC Exh. 6 at p. 2.)  I may 
rely on the findings and evidence in the earlier case against the 
same employer as background in this case.  
Stark Electric
, 327 
NLRB 518, 518 fn. 1 (1999).  Antiunion animus has been seen 
by the Board as a factor in determining whether an employer™s 
lawsuit is retaliatory.  
Summitville Tiles, Inc.
, 300 NLRB at 66.  
The prior decision provides evidence of anti-union bias that 
further supports the conclusion
 that the Respondent™s State 
lawsuit was retaliatory.
8 Moreover, as noted in the posthearing brief filed on behalf of 
the Charging Party, the Respondent
 filed its State lawsuit on 
November 13, 1995, only 2 months after the issuance of the 
prior adverse decision by the Board, and on the heels of charges 
filed against it by the Union on November 2 and August 22, 
1995.  The timing of the lawsuit, 
shortly after the adverse deci-
sion and charge filings provide
s another basis for inferring 
retaliatory motive. 
The conclusion that the Respond
ent™s lawsuit was retaliatory 
is further buttressed by the thre
atening statements made by both 
                                                 8 For this reason, the Respondent™s reliance on 
Rondout Electric, 
Inc.
, 329 NLRB 957 (1999), is entirel
y misplaced.  Respondent™s 
Posthearing Br. at 5Œ6.  In 
Rondout Electric
, the Board found that the 
employer™s filing of trespass-relate
d criminal charges against two union 
representatives was not retaliatory since the employer had demonstrated 

a clear toleration of workplace organi
zing.  The situation is starkly 
different here, where the Respondent has zealously, and often unlawful-
ly, opposed the effort to organize its work force. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 554 
the Respondent™s superintendent 
and its attorney.  Stan Bee-
cher, the Respondent™s superintendent and agent, approached 
Jeff Smith, an employee, after Smith was seen talking to a un-
ion organizer.  Beecher told Smith that it would be a bad idea to 
support the Union because the Respondent had filed a lawsuit 
that would prevent the Union from functioning.  I conclude that 
Beecher was attempting to use the State lawsuit to chill union 
activity, and that his statements are evidence that the lawsuit 
was intended to punish a
nd debilitate the Union. 
Long and Zimmer testified to an exchange with the Re-
spondent™s attorney, Michael Eint
erz, in 1998 or 1999.  Einterz, 
who represented the Respondent in
 the State court lawsuit, and 
also represents the Respondent in
 the instant proceeding, told 
Long and Zimmer that the State lawsuit would result in a $3 
million judgment and that Long and Zimmer would end up 
working for Dick Dilling.  In its posthearing brief, the Re-
spondent characterizes the discu
ssion as ﬁlighthearted.ﬂ  Re-
spondent™s Posthearing Brief at 
p. 9.  However, there was no 
testimony or other evidence that
 this discussion was ﬁlight-
hearted.ﬂ  The only evidence 
about its tenor was Zimmer™s 
statement that he considered it ﬁserious.ﬂ  (Tr. 104.)  I view the 
statements as not only serious, but also threatening and intimi-
dating, especially with respec
t to Long who was a named de-
fendant in the lawsuit that the Respondent™s lawyer was assert-
ing would result in a multimillion dollar adverse judgment.
9 I conclude that the statements of Beecher and Einterz are ev-
idence that the Respondent™s la
wsuit was meant to punish and 
debilitate Long and the Union. 
 I am mindful that neither Bee-
cher nor Einterz appear to be in a position to decide whether the 
Respondent would authorize or ma
intain a lawsuit.  However, 
Beecher was the Respondent™s superintendent and agent, and 
Einterz was the Respondent™s repr
esentative for purposes of the 
State court litigation.  Although I do not give their statements 
great weight, I believe that those statements provide some evi-
dence of the purposes of the lawsuit. 
Taken together, the timing of the Respondent™s State court 
lawsuit, the failure of the employer to attempt a voluntary reso-
lution or seek injunctive relief, the nature of the allegations in 
the meritless State complaint, the request for compensatory, 
punitive, and treble damages, the employer™s recent history of 
numerous unlawful antiunion practices, the threatening state-
ments, and the other evidence and testimony, lead me to the 
conclusion that the Respondent f
iled the lawsuit with a retalia-
tory motive.  A finding that th
e Respondent violated Section 
                                                 9 The Respondent asserts in its posthearing brief that this conversa-
tion took place in 1999, and, therefore,
 after the lawsuit had been re-
solved by the Indiana Court of A
ppeals, and at a time, presumably, 
when the counsel™s statements could 
not have been seen as intimidat-
ing.  However, the testimony was 
that the conversation took place in 
1998 or 1999.  Tr. 93Œ94.  Even if the conversation occurred in 1999, 
that would not establish that the decision of the Indiana Court of Ap-
peals was already known to the partie
s to the conversation since that 
decision was not issued until Februa
ry 16, 1999.  Moreover, the Re-
spondent does not even assert that the conversation took place after its 
request for review by the Indiana Supreme Court was denied on Octo-
ber 14, 1999.  Thus, it appears that judgment against Long and the 

Union was still a possibility at the time that counsel made his com-
ments to Long and Zimmer. 
8(a)(1) is proper under the standards announced in 
Bill John-
son™s and its progeny. 
CONCLUSION OF LAW For the reasons discussed above
, I find that the Respondent™s 
lawsuit against Long and the Uni
on lacked merit, and that the 
Respondent maintained and prosecute
d its suit out of a desire to 
retaliate against Long and the Un
ion for engaging in protected 
activity.  I therefore find that th
e suit violated Section 8(a)(1) of 
the Act.  I further find that the complaint is not barred by Sec-
tion 10(b) and that this matter 
is properly before the Board. 
THE REMEDY I will recommend that the Respondent be ordered to cease 
and desist and take certain affi
rmative action de
signed to effec-
tuate the policies of the Act.  In particular, I will recommend 
that the Respondent be ordered to reimburse Long and the Un-
ion for all legal and other expenses including attorney™s fees, 
incurred in defending against the Respondent™s State lawsuit 
during the period commencing on July 3, 1996 (6 months prior 
to the date that the employer received notice of charge Case 
25ŒCAŒ025094), including any and all appeals therefrom.  I 
also recommend that the Respondent be required to pay the 
Union interest as computed in 
New Horizons, 
283 NLRB 1173 
(1987), and Teamsters Local 776 (Rite Aid Corp.)
, 305 NLRB 
832, 835Œ836 fn. 10 (1991), enfd. 973 F.2d 230 (3d Cir. 1992), 
cert. denied 507 U.S. 959 (1993). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10 ORDER The Respondent, Dilling Mechanic
al Contractors, Inc., Lo-
gansport, Indiana, its officers
, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Filing and prosecuting lawsu
its with causes of actions 
against Long and/or the Union that are without legal merit and 
are motivated by a desire to retaliate against activity protected 
by Section 7 of the Act. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exer
cise of their rights under Sec-
tion 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Reimburse the Union for all 
legal and other expenses in-
curred beginning June 3, 1996, in the defense of the Respond-
ent™s lawsuit (Cass County Circuit Court No. 09C01Œ9511Œ
CPŒ00090), including all appeals th
erefrom, in the manner set 
forth in the remedy section. 
(b) Within 14 days after service by the Region, post at its fa-
cilities in Logansport, Indiana, 
copies of the attached notice 
                                                 10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
 DILLING MECHANICAL CONTRACTORS
 555
marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 25, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the respondent at
 any time since June 3, 1996.   
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent had taken to comply. 
The Respondent™s motion to dismiss is denied. 
APPENDIX 
NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us
 to post and obey this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 file and prosecute laws
uits with causes of ac-
tion against the Union or union officials that are without legal 
merit and that are motivated to retaliate against activity protect-
ed by Section 7 of the Act. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
 reimburse the Union for all legal and other expens-
es incurred in the defense of
 our lawsuit, with interest. 
 DILLING MECHANICAL 
CONTRACTORS
, INC. Michael T. Beck, Esq., for the General Counsel.
 Ronald J. Hein Jr. 
and Jeremy C. Moritz, Esq. (Franczek Sulli-
van P.C.), 
of Chicago, Illinois, for the Respondent. 
William R. Groth, Esq. (Fillenwarth, Dennerline, Groth & 
Towe), 
of Indianapolis, Indiana, for the Charging Party. 
                                                 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁposted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE PAUL 
BOGAS, Administrative Law Judge.  This case is before 
me on remand from the Board. On May 12, 2000, I issued my 
decision finding that Dilling Mechan
ical Contractors, Inc. (the 
Respondent) had violated Section 8(a)(1) of the National Labor 
Relations Act (the Act) by filing, maintaining, and prosecuting 
a meritless and retaliatory Stat
e court lawsuit against union 
organizer Paul Long, and the Indi
ana State Pipe Trades Associ-
ation, United Association of Pl
umbers and Pipefitters, AFLŒ
CIO, and Plumbers and Steamfitters Local Union No. 166, 
United Association of Journeym
en and Apprentices of the 
Plumbing and Pipefitting Industry
 of the United States and 
Canada (the Union), and by 
propounding discovery in the law-
suit that sought the names of employees who had joined the 
Union. Long had removed a number of trash bags from the 
Respondent™s dumpster in hopes 
of finding information that 
would help him contact the Res
pondent™s employees.  In its 
lawsuit, filed in Indiana State co
urt, the Respondent alleged that 
the removal of this trash constit
uted ﬁcriminal acts,ﬂ including 
racketeering, trespass, burglary a
nd receipt of stolen property. 
The Respondent did not seek inj
unctive relief or attempt a vol-
untary resolution, but rather prayed for compensatory, punitive, 
and treble damages, which it to
ld Long would come to $3 mil-
lion. The Indiana Court of Appe
als rejected all of the Respond-
ent™s legal theories, stating that when ﬁtrash bags are placed in 
an unlocked dumpster on the curtilege and readily accessible to 
others, that trash has been abandoned.ﬂ I concluded that the 
Respondent™s unsuccessful State court lawsuit had an unlawful 
purpose based, inter alia, on the fact that the Respondent had 
already been found to have initiated an unlawful antiunion 
campaign that included terminati
ons, constructive discharges, 
physical intimidation, verbal abuse, strict surveillance, and 
other acts designed to interfere with union and protected con-
certed activity. See 
Dilling Mechanical Contractors
, 318 NLRB 1140 (1995), enfd. 107 F.3d 521 (7th Cir. 1997), cert. 

denied 522 U.S. 862 (1997). Mo
reover, the Respondent had 
never raised the issue of trespass except in response to the ef-
forts of union organizers, and did not lock the dumpster, place 
the dumpster in an area where it was not readily accessible to 
others, guard the dumpster, shred sensitive documents placed in 
the dumpster, or otherwise take steps to protect the trash from 
removal. I also found that the 
manner in which the Respondent 
conducted the litigation showed that it was ﬁnot . . . legitimately 
concerned with the taking of trash, but rather . . . [sought] to 
exploit a perceived misstep by a union official to hobble an 
organizing effort.ﬂ The record showed that the Respondent™s 
lawsuit ﬁwas designed to punish, and to the extent possible, 
intimidate and debilitate Long and 
the Union, not to address the 
supposed trespass or theft.ﬂ 
The Respondent filed exceptions to my decision. While the 
matter was pending before the Board, the Supreme Court issued 
its decision in 
BE & K Construction Co. v. NLRB, 
536 U.S. 516 
(2002), which invalidated the Board standard under which ﬁall 
reasonably based but unsuccessful 
suits filed [by an employer 
against a union] with a reta
liatory purposeﬂ may be found un-
lawful. On September 26, 2002, 
the Board remanded this mat-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 556 
ter to me ﬁfor further consideration in light of 
BE & K Con-
struction
, including, if necessary, reopening the record to obtain 
further evidence.ﬂ All parties informed me that they did not 
believe further evidentiary proceedings were necessary, and I 
agreed. The General Counsel, 
the Respondent, and the Charg-
ing Party Union filed supplemen
tal briefs on the subject pre-
sented by the remand order. After reviewing the Board™s re-
mand order, the briefs of the part
ies, and the record as a whole, 
I have determined that applicat
ion of the Supreme Court™s deci-
sion in BE & K Construction
, does not affect my finding that 
the Respondent™s State court 
lawsuit violated the Act. 
Discussion 
1.  The 
BE & K Construction
 case 
In BE & K Construction Co.
, the Board found that the em-
ployer had violated Section 8(a)(1) by filing a meritless Federal 
lawsuit against various unions in retaliation for protected activi-
ty. 329 NLRB 717 (1999). The lawsuit filed by 
BE & K
 lacked 
merit, the Board concluded, because all the claims were either 
decided against the plaintiffs 
or were voluntarily dismissed 
with prejudice by them. Id. at 722Œ723. The Board stated that 
the lawsuit had been retaliatory because it was ﬁdirected at 
protected conduct,ﬂ and ﬁnecessarily tended to discourage simi-
lar protected activity.
ﬂ Id. at 726. The Board also found evi-
dence of retaliatory motive in the fact that the plaintiffs had 
named certain unions as defendan
ts in the federal lawsuit who 
were not involved in the complain
ed of activities. Id. at 727. 
According to the Board, it was also proper to take into account 
the fact that the suit was unmeritorious in determining whether 
it was filed for retaliatory reasons
. Id. at 721. The Board stated 
that under the Supreme Court™s decision in 
Bill Johnson™s Res-
taurants v. NLRB
, 461 U.S. 731 (1983), ﬁeven if an employer 
had a ‚reasonable basis™ for brin
ging the suit, the suit may still 
be found unlawful if the employer withdraws the suit or loses 
on the merits and the Board finds that it brought the suit out of 
a desire to retaliate against 
protected activity.ﬂ 329 NLRB at 
721. The Board stated that it ﬁmay not enjoin the prosecution of 
a pending State court suit alleged to have been filed with a 
retaliatory motive unless the suit lacks a reasonable basis in fact 
and law,ﬂ but that ﬁsuits that have been litigated to completionﬂ 
are ﬁ[o]n an entirely different footingﬂ because ﬁthe plaintiff 
has had his day in court and the 
State™s interest in providing a 
forum for its citizens has been vindicated.ﬂ Id. 
The United States Court of Appeals for the Sixth Circuit af-
firmed the Board™s decision, 246 F.3d 619 (6th Cir. 2001), but 
the Supreme Court granted certiorari and reversed. The Su-
preme Court noted that the Firs
t Amendment protects the ﬁright of the people . . . to petition the Government for redress of 

grievances,ﬂ and that this right has been interpreted to apply to 
the use of courts to advocate causes.  536 U.S at 524.  The 
Court stated, however, that the 
protection of the First Amend-
ment did not ﬁextend to ‚illegal
 and reprehensible practice[s] 
which may corrupt the . . . judicial proces[s]ﬂ™ Id. (citation 
omitted). The Court stated that the decision in 
Bill Johnson™s left open the question of ﬁwheth
er the Board may declare that 
an unsuccessful retaliatory lawsuit violates the NLRA even if 
reasonably based.ﬂ Id. at 527Œ528 (emphasis added). If so, the 
Court stated, it would mean th
at the Board could impose bur-
densŠincluding a fee award, re
putational harm, and the legal 
consequences of a declaratio
n of illegalityŠon reasonably 
based, but unsuccessful, petitioning. Id. at 528. 
The Court considered the fact that the Board confines its 
penalties to unsuccessful suits brought 
with a retaliatory mo-
tive
, but concluded that this limitation, at least as it had been 
applied by the Board, did not alleviate the First Amendment 
concerns. The Court stated that the Board defined a retaliatory 
suit as one brought with a motive to interfere with the exercise 

of Section 7 rights. Id. at 532. The Court concluded that given 
that definition, the retaliatory motive requirement ﬁfails to ex-
clude a substantial amount of petitioning that is objectively and 
subjectively genuine.ﬂ Id. at 534. In the case before it, the Court 
said, there was evidence of antiunion animus, but such animus 
does not mean that petitioning is not genuine ﬁ[a]s long as a 
plaintiff™s purpose
 is to stop conduct he
 reasonably believes is 
illegal.ﬂ Id. at 534 (emphasis in original). 
The ﬁfinal questionﬂ identified by the Court was ﬁwhether, in 
light of the important goals of the NLRA, the Board may never-
theless burden an unsuccessful 
but reasonably based suit when 
it concludes that the suit was brought with a retaliatory pur-
pose.ﬂ Id. at 534. The Court declined to answer that ﬁdifficult 
constitutional question.ﬂ Instead, the Court indicated that to the 
extent the Board™s standard inte
rpreting Section 8(a)(1) of the 
NLRA raised the question, it was not an interpretation that was 
not compelled by the statute. Rather than decide the difficult 
question, the Court chose to invalidate the Board interpretation 
that raised it. Id. at 534Œ536. The Court did not define a new 
standard,1 and explicitly left open th
e possibility that a reasona-
bly based, but unsuccessful, lawsuit could violate the NLRA if 
the suit ﬁwould not have been 
filed but for a motive to impose 
the costs of the litigation process, regardless of the outcome, in 
retaliation for NLRA protected activity.ﬂ The Court reversed 
the decision of the Sixth Circ
uit and remanded the matter for further proceedings consistent 
with its opinion. The Sixth Cir-
                                                 1 The Court stated that it had previous
ly held that for a suit to violate 
antitrust law the suit must be a ﬁsham,ﬂ meaning that it must be objec-
tively baseless such that no reasonabl
e litigant could realistically expect 
success on the merits, and that the litigant™s subjective motivation must 
conceal an attempt to interfere dire
ctly with the business relationships 
of a competitor through the use of 
the governmental process as an 
anticompetitive weapon. Id. at 534 (discussing 
Professional Real Estate 
Investors v. Columbia Pictures Industries, 
508 U.S. 49 (1993). The 
Court did not state that this standard
 was applicable to cases that, like 
the one before it, allege that a suit violates the NLRA, but did note that 
the latter type of case ﬁraises the same underlying issue of when litiga-
tion may be found to violate federal law.ﬂ 536 U.S. at 524. The Court 

noted that the Board had identifie
d differences between antitrust litiga-
tion and litigation under the NLRAŠin 
particular, that NLRA litigation 
cannot be launched solely by privat
e action but only when the Board™s 
general counsel issues a complaint, that the Board has no authority to 
order punitive remedies, and that pr
ehearing discovery is limited in 
Board proceedings. The Court stated, 
however, that those factors ﬁ[a]t 
most . . . demonstrate that the th
reat of an antitrust suit may pose a 
greater burden on petitioning
 than the threat of an NLRA adjudication,ﬂ 
and ﬁdo[ ] not mean the burdens posed by the NLRA raise no First 

Amendment concerns.ﬂ Id. at 528 (emphasis in original). 
 DILLING MECHANICAL CONTRACTORS
 557
cuit then remanded the matter to the Board, which has yet to 
rule. Two concurring opinions were 
filed, which offer differing 
interpretations of the majority op
inion. Justice Scalia, in a con-
curring opinion joined by Justice Thomas, stated that while the 
Court had avoided defining a new standard to replace the Board 
standard being invalidated, ﬁthe
 implication of our decision 
today is that . . . we will construe the [NLRA] in the same way 
we have already construed the Sherman [Antitrust] Act to pro-
hibit only lawsuits that are 
both objectively 
and subjectively 
intended to abuse process.ﬂ Justice Scalia stated that he disa-
greed with the view that the ﬁdifferences between the NLRA 
and the Sherman [Antitrust] Act . . . suggest . . . that a com-
plainant enjoys greater First Amendment rights to file a lawsuit 
in the face of the latter than the former.ﬂ Justice Scalia argued 
that the more significant difference was that in the antitrust 
context ﬁthe entity making the factual determination whether 
the objectively reasonable suit was brought with an unlawful 
motive would have been an Article III court,ﬂ whereas in the 
NLRA context an executive agency was being given the power 
to punish a reasonably based suit filed in an article III court. 
536 U.S. at 536Œ538. Therefore, he suggested, the standard for 
finding that a retaliatory antiunion lawsuit violates the Act 
should be at least as stringent as that for finding that an anti-
competitive lawsuit violates the Sherman Act. 
Justice Breyer filed an opinion concurring in part, and con-
curring in the judgment, in which Justice Stevens, Justice Sout-
er, and Justice Ginsburg joined. Justice Breyer read the Court™s 
opinion to mean only that the Board could not declare an em-
ployer™s lawsuit to be a violation of the Act 
ﬁin the circum-
stances present here
, which is to say, in the kind of case in 
which the Board rests its finding of ‚retaliatory motive™ almost 
exclusively upon the simple fact that the employer filed a rea-
sonably based but unsuccessful 
lawsuit and the employer did 
not like the union.ﬂ 536 U.S. at 538 (emphasis in original). The 
Court left open the possibility, Justice Breyer said, that a viola-

tion could be established where ﬁt
he evidence of ‚retaliation™ or 
antiunion motive might be stronger or different, showing, for 
example, an employer, indiffere
nt to outcome, who intends the 
reasonably based but unsuccessful
 lawsuit simply to impose 
litigation costs on the union,ﬂ or showing that the lawsuit was 
brought ﬁas part of a broader cour
se of conduct aimed at harm-
ing the unions and interfering with employees™ exercise of their 
rights under [the NLRA].ﬂ Id. Justice Breyer rejected the view 
that the implication of the Cour
t™s decision was that the stand-
ard for determining whether a lawsuit violates antitrust law 
should be applied to determine th
e legality of a lawsuit alleged 
to violate the Act. He stated that ﬁantitrust and labor law differ 
significantly in respect to thei
r consequences, administration, 
scope, history, and purposes.ﬂ Id
. at 539. In particular, he ob-
served that the threat of antitrust litigation is more likely than 
NLRA litigation to discourage legitimate lawsuits because: the 
remedies under antitrust law are more burdensome than those 
that would be available under the Act; antitrust litigation typi-
cally involves far higher court costs than NLRA litigation; and, 
NLRA litigation cannot be launched solely by private action 
but only when the Board™s General Counsel issues a complaint. 
Justice Breyer also pointed out that suppression of antiunion 
lawsuits is far more central to
 the purposes of the NLRA, than 
the suppression of anticompetitive
ly motivated lawsuits is to 
antitrust law. Id. at 541Œ543. 
I adopt the interpretation of the 
BE & K
 majority opinion 
suggested by Justice Breyer. In 
BE & K
, the Supreme Court 
invalidated the Board™s standard for finding unsuccessful, but 
reasonably based, retaliatory St
ate lawsuits unlawful, but de-
clined to articulate a new standard to guide consideration of 
future cases. The implication of what the Court does say is 
susceptible to more than one reasonable construction, as 
demonstrated by the reasonable,
 but contrary, constructions 
given it by Justice Scalia (joi
ned by Justice Thomas) and Jus-
tice Breyer (joined by Justice Stevens, Justice Souter, and Jus-
tice Ginsburg), neither of which 
construction is explicitly em-
braced or rejected by a majority of the Court. For its part, the 
Board has yet to articulate a new standard in light of the Su-
preme Court™s ruling. It is well 
established that administrative 
law judges are bound to follow Board precedent unless and 
until reversed by the Board or the Supreme Court. 
Butterworth 
Mortuary, 270 NLRB 1014, 1020 (1984); 
Iowa Beef Packers, 
Inc., 144 NLRB 615, 616Œ617 (1963). In the circumstances of 
the instant case, I believe this 
rule warrants my choosing, from 
among reasonable interpretations 
of a Supreme Court decision, 
that interpretation which leaves intact a greater measure of the 
Board™s precedent. See
 Longshoremen Local 799
, 257 NLRB 1075 (1981) (Board rejects administrative law judge™s interpre-
tation of Supreme Court decisions that was unnecessarily ex-
pansive, and adopts narrower inte
rpretation that is more con-
sistent with Board precedent), enfd. mem. 702 F.2d 1205 (D.C. 
Cir. 1983). Here, the view expressed by Justice Breyer is more 
in keeping with Board preceden
t since it only invalidates the 
Board™s standard for what constitutes a sufficient retaliatory 
motive to warrant finding a violation, whereas Justice Scalia™s 
view would invalidate both the Bo
ard™s standard for what is 
sufficiently retaliatory and also 
its standard for what is suffi-
ciently lacking in merit. 
Justice Breyer™s view is also, I think, the better one. First, it 
preserves one of the most attractive attributes of the Board™s 
standard. Under the Board™s 
standard, the decision about 
whether the concluded State court lawsuit lacked merit is based 
entirely on the determination reached in the State court regard-
ing that lawsuit. Thus the Board is not forced to immerse itself 
in State law in order to determine whether a lawsuit was objec-
tively baseless. Justice Scalia™s
 view would necessarily draw 
the Board into that unfamiliar territory in order to make its own 
determination about whether an unsuccessful State court law-
suit was objectively baseless under 
State law. Second, I agree 
with Justice Breyer™s views 
about the differences between 
NLRA litigation and antitrust litigation, and, in particular, am 
persuaded that the lower litigati
on costs, milder remedies, and 
agency screening process in the NLRA context mean that the 
threat of NLRA litigation imposes substantially less of a burden 
on genuine petitioning than does the threat of antitrust litigation 
attacking lawsuits filed for anticompetitive purposes. 
I am troubled by Justice Scalia™s
 view that a violation of the 
NLRA could not be shown unle
ss the retaliatory lawsuit was 
baseless both objectively and subj
ectively since that standard 
would appear to protect all re
taliatory lawsuits for which a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 558 
reasonable basis in fact and law could be articulated, even if the 
employer was not motivated by 
the complained of conduct, but 
solely by a desire to use the judicial process to retaliate against 
a union for engaging in protected
 activities. That would be 
contrary to the view stated in the majority opinion that a lawsuit 
is ﬁgenuine petitioningﬂ when
 its purpose is ﬁto stop conduct 
[the plaintiff] reasonably believes
 is illegal.ﬂ 536 U.S. at 534. 
Justice Scalia states that the differences between antitrust 
law and labor law that are discussed by Justice Breyer are all 
outweighed because in the NLRA context the Board (an agency 
headed by an entity composed of members appointed by the 
President with the advice and c
onsent of the Senate, 29 U.S.C. 
Section 153(a)) is the entity ma
king the factual determination 
whereas in Sherman Act litigation the factual determination is 
made by an article III court. 
Justice Scalia does not, however, 
explain why he believes the threat
 of factfinding by an entity 
such as the Board represents so much greater a burden on peti-
tioning than does the threat of fa
ctfinding by an article III court, 
and it is not self-evident to me
. Rather, as I indicate above, I 
agree with Justice Breyer that the lower litigation costs, more 
limited remedies, and agency screening, in the case of litigation 
before the Board mean that the threat of such litigation is less 
of a burden. To the extent that Justice Scalia does explain his 
concern with the Board™s factual determinations he observes 
that executive agencies do not share the independence of article 
III courts and he questions ﬁwhether an executive agency
 can be 
given the power to punish a reasonably based suit filed in an 
Article III court.ﬂ 536 U.S. at 5
38 (emphasis in original). As 
stated, Justice Scalia™s concern is addressed to suits that, like 
BE & K™s
, are filed in an article III court, and would not neces-
sarily be raised by a lawsuit that, like 
Dilling Mechanical™
s, was filed in State court, and mi
ght be viewed differently under 
the supremacy clause in article VI of the Constitution and con-
siderations of federalism. At any 
rate, it is worth noting that the 
factual determinations in NLRA 
cases alleging violations of 
Section 8(a)(1) are in the main 
made by Federal administrative 
law judges who are guaranteed a substantial level of independ-
ence and conduct a wide range
 of due-process adjudications, 
often involving remedies signifi
cantly more onerous than any 
likely to be imposed for reta
liatory lawsuits found unlawful 
under the NLRA. The Supreme Cour
t itself has recognized this 
independence, stating that ﬁthe process of agency adjudication 
is currently structured so as to assure that the [administrative 
law judge] exercises his indepe
ndent judgment on the evidence 
before him, free from pressures by 
the parties or other officials 
within the agencyﬂ and ﬁinsulated from political influence.ﬂ 
Federal Maritime Commission 
v. South Carolina State Ports 
Authority, 535 U.S. 743, 745 (2002), quoting 
Butz v. Econo-
mou, 438 U.S. 478, 513 (1978). 
For the reasons discussed above, I interpret the Supreme 
Court™s decision in 
BE & K
 as invalidating the Board™s stand-
ard only to the extent suggested 
by Justice BreyerŠi.e., to the 
extent that the standard permitted a violation of the NLRA to be 
found based on a ﬁretaliatory motiv
eﬂ that rests ﬁalmost exclu-
sively upon the simple fact that the employer filed a reasonably 
based but unsuccessful lawsuit 
and the employer did not like 
the union.ﬂ 536 U.S. at 538 (concurring opinion of Justice 
Breyer).
2  A violation may still be found where the lawsuit is 
unsuccessful and the evidence of retaliation is stronger; for 
example, where the employer™s 
purpose is not ﬁto stop conduct 
he reasonably believes 
is illegal,ﬂ Id. at 534, but rather to mis-
use the judicial process itself 
to punish a union for protected 
activities, or where the employer™s lawsuit is ﬁpart of a broader 
course of conduct aimed at harming the unions and interfering 
with employees™ exercise of th
eir rights under Section 7(a) of 
the NLRA.ﬂ Id. at 538 (concurring opinion of Justice Breyer). 
2.  Dilling Mechanical™s
 State court lawsuit 
Considering the instant case in light of 
BE & K
, I conclude 
that the record still warrants finding that the Respondent™s un-
successful State court lawsuit violated Section 8(a)(1). The 
evidence of retaliation and antiunion motive in this case is both 
ﬁstronger and differentﬂ than that present in 
BE & K.
 As dis-
cussed in my original decision, the record here did not merely 
show that the Respondent filed an unsuccessful lawsuit and did 
not like the union. Rather it showed that the purpose of the 
Respondent™s State c
ourt lawsuit was ﬁto punish, and to the 
extent possible, intimidate and 
debilitate Long and the Union, 
not to address the supposed trespass and theft.ﬂ Given this pur-
pose, the Respondent™s lawsuit did not fall within the bounds of 
what the Supreme Court called 
ﬁgenuine petitioningﬂ designed 
ﬁto stop conduct [it] reasonably believe [d] [wa]s illegal,ﬂ but 
rather was an attempt to misuse the State court as a weapon for 
punishing, harming, and interf
ering with Long™s and the Un-
ion™s organizing efforts. Nothing in the briefs of the parties 
leads me to reconsider the fact
ual findings that establish a vio-
lation of Section 8(a)(1) under 
BE & K.
 As is discussed fully in 
my original decision,
3 my factual finding regarding the Re-
spondent™s motivation is supported 
by: the suspicious timing of 
the State court lawsuit;
4 the failure of the Respondent to seek a 
                                                 2 In its supplemental brief, the 
General Counsel takes a different 
view of the 
BE & K
 decision, stating that that the Supreme Court indi-
cated that in determining whether a retaliatory lawsuit violates the 
NLRA, ﬁthe Board could no longer rely
 on the fact that the lawsuit was 
ultimately meritless, but must determ
ine whether the lawsuit, regardless 
of it outcome on the merits, was reasonably based.ﬂ GC Br. at 6. The 
General Counsel states the record di
d not show that the suit was with-
out a reasonable basis, and therefore asks that I find that the Respond-

ent did not violate the NLRA. Id. at 7Œ8. The General Counsel also 
opines that ﬁ[t]he evidence reveals 
that Respondent was motivated, at 
least in part, by a desire to protect its legitimate privacy rights.ﬂ Id. at 8. 

The General Counsel does not iden
tify what credible evidence ﬁre-
vealsﬂ this legitimate motivation and I reject the General Counsel™s 
assessment.  For the reasons discussed in my original decision, includ-

ing my assessment of the demeanor 
and testimony of the witnesses, and 
in particular that of Ri
chard Dilling, I conclude that a desire to stop the 
conduct that was the putative target of the state court lawsuit played no 

significant part in Respondent™s filing 
and maintenance of that lawsuit, 
which, instead, was motivated by a desire ﬁto punish, and to the extent 
possible, intimidate and debilitate Long and the Union.ﬂ 
3 Rather than repeat portions of my original decision, I hereby incor-
porate, by reference, into this supplemental decision the factual find-
ings and related discussions fr
om my decision of May 12, 2000. 
4 The Respondent filed its State lawsuit on November 13, 1995, only 
2 months after the issuance of the pr
ior adverse decision by the Board 
and on the heels of additional unfa
ir labor practices charges filed 
against it by the Union on November 2 and August 22, 1995. 
 DILLING MECHANICAL CONTRACTORS
 559
voluntary resolution or injunctive relief; the nature of the alle-
gations in the unsuccessful State court action; the Respondent™s 
request for compensatory, punitive
, and treble damages to rem-
edy the removal of trash; the fact that the Respondent had only 
ever raised the trespass issue in response to union organizing; 
the failure of the Respondent to take steps to protect its trash 
from others; the unlawful attempt by the Respondent to use the 
State court lawsuit to discover
 the names of union supporters 
on its work force; the Respondent™s recent history of repeated 
unlawful antiunion practices; the intimidating statements that 
the Respondent™s agents made a
bout the lawsuit to union offi-
cials and employees; and the other evidence and testimony. 
The record also leads me to conclude that the State court 
lawsuit was, to use Justice Breyer™s words, ﬁpart of a broader 
course of conduct aimed at harming the unions and interfering 
with employees™ exercise of th
eir rights under Section 7(a) of 
the NLRA.ﬂ The Respondent filed 
its State court lawsuit only 2 
months after the Board issued a decision finding that the Re-
spondent had committed 20 unfair 
labor practices, including a 
number of hallmark violations, 
against two unions. That deci-
sion found that the Respondent™s unlawful acts during the peri-
od from December 1992 to August 1994 included: terminating, 
constructively discharging, 
and disciplining employees who 
engaged in union or protected
 concerted activity; unlawfully 
refusing to permit former strikers to return to work after those 
individuals made an uncondition
al offer to return to work; 
physically intimidating, verbally
 abusing, and strictly surveil-
ling employees because of their union activities; threatening 
employees with discharge if they engaged in union and protect-
ed concerted activities; enforcing rules more strictly or creating 
new rules because of the union activities; interrogating employ-
ees about their union membership 
and activities; and instructing 
employees to stop their union a
nd protected concerted activi-
ties. The Respondent, to put it bluntly, is not an employer that 
merely ﬁdidn™t likeﬂ unions, but
 one that repeatedly demon-
strated a willingness to vent its dislike through unlawful and 
unusually aggressive antiuni
on actions. In upholding the 
Board™s decision, the United State Court of Appeals for the 
Seventh Circuit commented on the Company™s use of ﬁheavy-
handed tacticsﬂ to oppose the or
ganizing campaign and to ﬁin-
timidate and berate employees 
who supportedﬂ the Electrical 
Workers union.5  Dilling Mechanical Contractors v. NLRB
, 107 
F.3d 521, 523 (7th Cir. 1997), cert. denied 522 U.S. 862 (1997). 
The record here leaves no re
al doubt that the Respondent™s 
unsuccessful State court lawsuit 
was a continuation of its heavy 
handed, antiunion, tactic
s, and part of its ﬁbroader course of 
conduct aimed at harming the uni
ons and interfering with em-
ployees™ exercise of their rights under Section 7(a) of the 
NLRA.ﬂ The Respondent™s lawsu
it amounted to a corruption of 
the judicial process, 
not genuine petitioning. 
[Recommended Order omitted from publication.] 
                                                 5 The prior case involved the Electrica
l Workers union, as well as the 
Union involved in this case. 
 